 Case 18-14161       Doc 157    Filed 05/22/19 Entered 05/23/19 09:26:17               Desc Main
                                 Document       Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:    18-14161
POPLAR CREEK, LLC                            )
                                             )               Chapter: 11
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )
        ORDER CONVERTING CHAPTER 11 CASE TO A CASE UNDER CHAPTER 7
                          ON SHORTENED NOTICE

        This case is before the Court on the United States Trustee's Motion to Convert Chapter 11 Case
to a Case Under Chapter 7. Due notice having been given, the Court having heard all the argument of
the parties and all pleadings filed in this case, the Court hereby orders the following:

          1. The Motion is granted;

          2. Pursuant to 11 U.S.C. § 1112(b), this case is converted to a case under Chapter 7 of the
Code, and the U.S. Trustee is authorized to appoint a Chapter 7 Trustee.




                                                          Enter:


                                                                   Honorable LaShonda A. Hunt
Dated: May 22, 2019                                                United States Bankruptcy Judge

 Prepared by:
 Ha M. Nguyen
 Office of the U.S. Trustee
 219 S. Dearborn St., Rm. 873
 Chicago, IL 60604
 312-886-3320
